Holmes, J.,
dissenting. I concur in paragraph two of today’s syllabus. However, I cannot concur in paragraph one of the syllabus, as R.C. 3335.03 does not constitute a prior waiver of immunity by the state of Ohio for purposes of R.C. 2743.02(A)(1).
Prior to the enactment of the Court of Claims Act, it was a fundamental principle of the common law in Ohio that sovereign immunity applied whenever the state was sued in contract or tort in either state or federal courts. Raudabaugh v. State (1917), 96 Ohio St. 513, 118 N.E. 102, error dismissed (1918), 248 U.S. 32, overruled on other grounds, Schenkolewski v. Metroparks System (1981), 67 Ohio St. 2d 31, 21 O.O. 3d 19, 426 N.E. 2d 784; State, ex rel. Parrott, v. Bd. of Public Works (1881), 36 Ohio St. 409; Miers v. Zanesville & Maysville Turnpike Co. (1842), 11 Ohio 273; State v. Franklin Bank (1840), 10 Ohio 91; Palmer v. Ohio (1918), 248 U.S. 32. The 1912 constitutional amendment to Section 16, Article I of the Ohio Constitution, did not alter this principle, as that amendment is not self-executing. Schenkolewski, supra; Wolf v. Ohio State University Hosp. (1959), 170 Ohio St. 49, 9 O.O. 2d 416, 162 N.E. 2d 475; State, ex rel. Williams, v. Glander (1947), 148 Ohio St. 188, 35 O.O. 192, 74 N.E. 2d 82; Palumbo v. Indus. Comm. (1942), 140 Ohio St. 54, 23 O.O. 259, 42 N.E. 2d 766; Raudabaugh, supra. Where the state had not specifically consented to be sued on its contracts in a court of law, an aggrieved contracting party could bring a claim for damages against the state only before the Sundry Claims Board, established in 1917. See former R.C. 127.11 (130 Ohio Laws 58).
Section 16, Article I, Ohio Constitution, provides in part: “Suits may be brought against the state, in such courts and in such manner, as may be *275provided by law.” (Emphasis added.) By this provision, in order to consent to be sued, the state must specify in which courts and in what manner it may be sued. The state, through enactments of the General Assembly, has waived its immunity in several specific instances scattered throughout the Revised Code, indicating both the manner and forum in which it will be amenable to suit. See, e.g., R.C. 111.19 (recovery of fees paid to Secretary of State under protest); R.C. 115.46 (now R.C. 124.10) (garnishment proceedings against the state by a creditor); R.C. 1523.10 (suit to recover on water conservation bonds); and R.C. 5301.24 (state made a party to proceedings to sell real estate in which it has a claim). R.C. 3335.03 is not a consent-to-suit statute of this genre.
In Wolf, supra, at 51, 9 O.O. 2d at 417, 162 N.E. 2d at 476, we made the following observation:
“* * * [r c. 3335.03] was enacted in the year 1870. The constitutional provision was not adopted until 1912. Hence, the statute obviously was not enacted pursuant to the constitutional provision, and, according to its own terms, the latter is not self-executing.”
Since this statute fails to intimate in what courts or in what manner suit may be brought against the board of trustees, it cannot be construed to evince a general waiver of immunity for that body and a consent to all suits for damages, whether grounded in tort or contract. It was not until enactment of the Court of Claims Act (R.C. Chapter 2743) that the legislature prescribed the manner and forum for bringing suits against the state on the type of employment contract involved sub judice.
Under the Act, the Court of Claims has original exclusive jurisdiction over civil suits for money damages against the state. Boggs v. State (1983), 8 Ohio St. 3d 15, 8 OBR 84, 455 N.E. 2d 1286. “A major purpose of the Court of Claims Act was to centralize the filing and adjudication of all claims against the state. The Court of Claims was created to become the sole trial-level adjudicator of claims against the state, with the narrow exception that specific types of suits that the state subjected itself [to] prior to 1975 could be tried elsewhere as if the defendant was a private party. To permit the court of common pleas to have jurisdiction over claims such as the one herein would contravene this purpose.” Friedman v. Johnson (1985), 18 Ohio St. 3d 85, 87-88, 18 OBR 122, 124, 480 N.E. 2d 82, 84.
The state has not “previously consented to be sued” in contract actions against the Ohio State University Board of Trustees. R.C. 3335.03 merely grants the board only those powers “of suing and being sued” which existed at the time of its enactment, exclusive of the reach of sovereign immunity (i.e., mandamus actions and other special proceedings). Once sovereign immunity was waived by operation of R.C. 2743.02(A), the board obtained all the rights of suing and being sued inherent in other corporate bodies, with the limitation that the Court of Claims would be the sole forum for such suits. Exceptions to the Court of Claims’ exclusive jurisdiction should be strict and narrow. Friedman, *276supra, at 88, 18 OBR at 124, 480 N.E. 2d at 84. The exception created by the majority today is not.
Therefore, I would reverse that portion of the court of appeals’ decision dealing with appellee’s breach of contract claim and would reinstate the^ dismissal of that claim by the court of common pleas for lack of subject matter jurisdiction.
Wright and Reilly, JJ., concur in the foregoing opinion.